Case 1:19-cv-20635-NLH-JS Document 31 Filed 11/13/20 Page 1 of 2 PageID: 139




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

OLGA L. TOBIN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227
Washington, D.C. 20044
202-307-6322 (v)
202-514-6866 (f)
Olga.L.Tobin@usdoj.gov
Counsel for the United States

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,              )
                                        )         Case No. 1:19-cv-20635-NLH-JS
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ZENON ROTUSKI, ET. AL.,                )
                                        )
          Defendants.                   )
 _______________________________________)

          DEFAULT JUDGMENT AGAINST THE STATE OF NEW JERSEY
                         AND WELLS FARGO

      Upon motion of the plaintiff, the United States of American, and for good cause

shown, it is hereby ORDERED, pursuant Fed. R. Civ. P. 55(b), that the United States’

Motion for Default Judgment against the State of New Jersey and Wells Fargo, is

GRANTED in its entirety; and it is further

      ORDERED and ADJUDGED that the defendants the State of New

Jersey and Wells Fargo have no interest in the real property located at
Case 1:19-cv-20635-NLH-JS Document 31 Filed 11/13/20 Page 2 of 2 PageID: 140




1836 Wesley Avenue,Ocean City,New Jersey,and shall take nothing in

this action; and it is further

       ORDERED that the Clerk shall enter judgment forthwith in

conformance with the foregoing.


       November12,2020
Dated: ________




                                  s/ Noel L. Hillman

                                 UNITED STATES DISTRICT COURT JUDGE




                                                2
